 

ASCEND ACQUISITION CORP.

CONSULTING AGREEMENT

 

(Non-Technical Consultant)

 

This Consulting Agreement (this “Agreement”) is made and entered into as of
February 29, 2012 (the “Effective Date”) by and between Ascend Acquisition
Corp., a Delaware corporation (the “Company”), and Jonathan J. Ledecky
(“Consultant”) (each herein referred to individually as a “Party,” or
collectively as the “Parties”).

 

The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the Parties agree as follows:

 

1.           Services and Compensation. Consultant shall perform the services
described in Exhibit A (the “Services”) for the Company (or its designee), and
the Company agrees to pay Consultant the compensation described in Exhibit A for
Consultant’s performance of the Services.

 

2.           Confidentiality

 

A.           Definition of Confidential Information. “Confidential Information”
means any non-public information (written, oral, electronic, or otherwise) that
relates to the actual or anticipated business and/or products, research or
development, trade secrets, know-how, product plans, customer information
(including, but not limited to, information on customers of the Company whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement). Notwithstanding the foregoing, Confidential Information shall
not include any such information which Consultant can establish (i) was publicly
known or made generally available prior to the time of disclosure to Consultant;
(ii) becomes publicly known or made generally available after disclosure to
Consultant through no wrongful action or inaction of Consultant; or (iii) is in
the rightful possession of Consultant, without confidentiality obligations, at
the time of disclosure as shown by Consultant’s then-contemporaneous written
records.

 

B.           Nonuse and Nondisclosure. During and after the term of this
Agreement, Consultant will hold in the strictest confidence, and take all
reasonable precautions to prevent any unauthorized use or disclosure of
Confidential Information, and Consultant will not (i) use the Confidential
Information for any purpose whatsoever other than as necessary for the
performance of the Services on behalf of the Company, or (ii) disclose the
Confidential Information to any third party without the prior written consent of
an authorized officer of Company. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Consultant agrees that
Consultant’s obligations under this Section 2.B

shall continue after the termination of this Agreement.

 

C.           Other Client Confidential Information. Consultant agrees that
Consultant will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer of
Consultant or other person or entity with which Consultant has an obligation to
keep in confidence. Consultant also agrees that Consultant will not bring onto
the Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

 

 

 

 

D.           Third Party Confidential Information. Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

3.           Ownership

 

A.           Assignment of Property (Tangible and Intangible). Consultant agrees
that all right, title, and interest in and to any copyrightable material, notes,
and records, of any kind, along with any inventions or improvements conceived,
discovered, authored, or invented by Consultant, solely or with others, during
the term of this Agreement and arising directly out of, or directly related to
performing the Services on behalf of the Company under this Agreement and any
intellectual property rights relating to the foregoing (collectively, “Work
Product”), are the sole property of the Company. Consultant also agrees to
promptly make full written disclosure to the Company of any Work Product and to
deliver and assign (or cause to be assigned) and hereby irrevocably assigns
fully to the Company all right, title and interest in and to the Work Product.

 

B.           Pre-Existing Materials. Subject to Section 3.A, Consultant agrees
that if, in the course of performing the Services, Consultant incorporates into
any Work Product or utilizes in the performance of the Services any pre-existing
tangible or intangible property of Consultant (“Prior Inventions”),
(i) Consultant will provide the Company with prior written notice and (ii) the
Company is hereby granted a nonexclusive, royalty-free, perpetual, irrevocable,
transferable, worldwide license (with the right to grant and authorize
sublicenses) to make, have made, use, import, offer for sale, sell, reproduce,
distribute, modify, adapt, prepare derivative works of, display, perform, and
otherwise exploit such Prior Inventions, without restriction. Consultant will
not incorporate any invention, improvement, development, concept, discovery,
work of authorship or other proprietary information owned by any third party
into any Work Product without Company’s prior written permission, including
without limitation any free software or open source software.

 

C.           Maintenance of Records. Consultant agrees to keep and maintain
accurate written records of all Work Product made by Consultant (solely or
jointly with others) during the term of this Agreement, and for a period of
three (3) years thereafter. Such records are and remain the sole property of the
Company at all times and upon Company’s request, Consultant shall deliver (or
cause to be delivered) the same.

 

D.           Further Assurances. Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Work Product in any and all countries, including the disclosure to
the Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments that the Company may deem necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights, and in order to deliver,
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title, and interest in and to all Work Product and
testifying in a suit or other proceeding relating to such Work Product.
Consultant further agrees that Consultant’s obligations under this
Section 3.D shall continue after the termination of this Agreement.

 

 

 

 

E.           Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature with
respect to any Work Product, including, without limitation, for the purpose of
applying for or pursuing any application for any United States or foreign
patents or copyright registrations covering the Work Product assigned to the
Company in Section 3.A, then Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and on Consultant’s behalf to execute and
file any papers and oaths and to do all other lawfully permitted acts with
respect to such Work Product with the same legal force and effect as if executed
by Consultant. This power of attorney shall be deemed coupled with an interest,
and shall be irrevocable.

 

4.           Conflicting Obligations

 

A.           Consultant represents and warrants that Consultant has no
agreements, relationships, or commitments to any other person or entity that
conflict with the provisions of this Agreement, Consultant’s obligations to the
Company under this Agreement, and/or Consultant’s ability to perform the
Services. Consultant will not enter into any such conflicting agreement during
the term of this Agreement.

 

B.           Consultant shall have no right to subcontract the performance of
any Services without the prior written permission of the Company.

 

5.           Return of Company Materials. Upon the termination of this
Agreement, or upon Company’s earlier request, Consultant will immediately
deliver to the Company, and will not keep in Consultant’s possession, recreate,
or deliver to anyone else, any and all Company property, including, but not
limited to, Confidential Information, tangible embodiments of the Inventions,
all devices and equipment belonging to the Company, all electronically-stored
information and passwords to access such property, those records maintained
pursuant to Section 3.C

and any reproductions of any of the foregoing items that Consultant may have in
Consultant’s possession or control.

 

6.           Reports. Consultant agrees that Consultant will keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees to prepare written reports with respect to
such progress at such times as the Company and Consultant may mutually agree.
The Company and Consultant agree that the reasonable time expended in preparing
such written reports will be considered time devoted to the performance of the
Services.

 

7.           Term and Termination

 

A.           Term. The term of this Agreement will begin on the Effective Date
of this Agreement and will continue until the earlier of (i) the two year
anniversary of the Effective Date (the “Term”) or (ii) termination as provided
in Section 7.B. The parties may agree to extend the term by mutual written
agreement of the Company and Consultant.

 

B.           Termination. Either party may terminate this Agreement by written
notice to the other party at any time during the last 60 days of the Term.
Additionally the Company may terminate this Agreement at any time during the
Term for “cause” if Consultant (a) refuses to carry out the Services as deemed
reasonable by both parties, (b) commits fraud or material dishonest action in
his relations with the Company or any of its subsidiaries or affiliates
(“dishonest” for these purposes shall mean Consultant’s knowingly or recklessly
making of a material misstatement or omission for his personal benefit), (c) the
commission by Consultant of a material breach of any of the provisions of this
Agreement or (d) is convicted of a felony under federal or state law in
conjunction with his relationship with the Company; provided, that
notwithstanding the foregoing, no “cause” for termination shall be deemed to
exist with respect to Consultant’s acts described in clauses (a) or (b) above,
unless the Company shall have given written notice to Consultant within a period
not to exceed ten (10) calendar days of the initial existence of the occurrence,
specifying the “cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Consultant shall not have cured or eliminated
the problem or thing giving rise to such “cause;” provided, however, no more
than two cure periods need be provided during any twelve-month period.

 

 

 

 

C.           Survival. Upon any termination, all rights and duties of the
Company and Consultant toward each other shall cease except:

 

(1)         The Company will pay, within thirty (30) days after the effective
date of termination, all amounts owing to Consultant for Services completed and
accepted by the Company prior to the termination date and related reimbursable
expenses, if any, submitted in accordance with the Company’s policies and in
accordance with the provisions of Article 1 of this Agreement; provided that if
this Agreement is terminated by the Company prior to the expiration of the Term
without “cause” as provided in Article 7.B, the Company will pay Consultant all
Service Compensation amounts owing and unpaid to Consultant through the end of
the current annual term (eg, a termination in month three of this contract would
result in an additional nine months of payments, and a termination in month 15
of the agreement would also result in an additional nine months of payments) of
the Agreement with such amounts to be paid on a monthly basis in equal monthly
amounts through the end of the such remaining annual period.

 

(2)         Article 2 (Confidentiality), Article 3 (Ownership),
Section 4.B (Conflicting Obligations), Article 5 (Return of Company Materials),
Article 7 (Term and Termination), Article 8 (Independent Contractor; Benefits),
Article 9 (Indemnification), Article 10 (Nonsolicitation), Article 11
(Limitation of Liability), Article 12 (Arbitration and Equitable Relief), and
Article 13 (Miscellaneous) will survive termination or expiration of this
Agreement in accordance with their terms.

 

8.           Independent Contractor; Benefits

 

A.           Independent Contractor. It is the express intention of the Company
and Consultant that Consultant perform the Services as an independent contractor
to the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee, or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

 

B.           Benefits. The Company and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company where benefits include,
but are not limited to, paid vacation, sick leave, medical insurance, and 401k
participation. If Consultant is reclassified by a state or federal agency or
court as the Company’s employee, Consultant will become a reclassified employee
and will receive no benefits from the Company, except those mandated by state or
federal law, even if by the terms of the Company’s benefit plans or programs of
the Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

 

 

 

 

9.           Indemnification. Consultant agrees to indemnify and hold harmless
the Company and its affiliates and their directors, officers and employees from
and against all taxes, losses, damages, liabilities, costs and expenses,
including attorneys’ fees and other legal expenses, arising directly or
indirectly from or in connection with (i) any negligent, reckless or
intentionally wrongful act of Consultant or Consultant’s assistants, employees,
contractors or agents, (ii) a determination by a court or agency that the
Consultant is not an independent contractor, (iii) any breach by the Consultant
or Consultant’s assistants, employees, contractors or agents of any of the
covenants contained in this Agreement , (iv) any failure of Consultant to
perform the Services in accordance with all applicable laws, rules and
regulations, or (v) any violation or claimed violation of a third party’s rights
resulting in whole or in part from the Company’s use of the Work Product or
other deliverables of Consultant under this Agreement. The Company agrees to
indemnify and hold harmless the Consultant from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of the Company or the
Company’s affiliates and their directors, officers and employees, (ii)  any
breach by the Company or its affiliates and their directors, officers and
employees of any of the covenants contained in this Agreement, or (iii) any
failure of the Company to perform its obligations under this Agreement and
covered under the Company’s director and officer’s insurance policy.

 

10.          Nonsolicitation. To the fullest extent permitted under applicable
law, from the date of this Agreement until twelve (12) months after the
termination of this Agreement for any reason (the “Restricted Period”),
Consultant will not, without the Company’s prior written consent, directly or
indirectly, solicit any of the Company’s employees to leave their employment, or
attempt to solicit employees of the Company, either for Consultant or for any
other person or entity. Consultant agrees that nothing in this Article 10 shall
affect Consultant’s continuing obligations under this Agreement during and after
this twelve (12) month period, including, without limitation, Consultant’s
obligations under Article 2.

 

11.          Limitation of Liability. IN NO EVENT SHALL COMPANY BE LIABLE TO
CONSULTANT OR TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER
CAUSED AND UNDER ANY THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER
COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S
LIABILITY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS
PAID BY COMPANY TO CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES,
DELIVERABLES OR INVENTION GIVING RISE TO SUCH LIABILITY.

 

12.          Arbitration and Equitable Relief.

 

A.           Arbitration. Subject to the last two sentences of this Section
12.A, Consultant agrees that any and all controversies, claims or disputes with
anyone (including the Company and any employee, officer, director, shareholder
or benefit plan of the Company, in its capacity as such or otherwise) arising
out of, relating to or resulting from Consultant’s performance of the Services
under this Agreement or the termination of this Agreement, including any breach
of this Agreement, shall be subject to binding arbitration under the Arbitration
Rules set forth in AAA's Commercial Arbitration Rules, unless specifically
modified herein.(the “Rules”) and pursuant to California law. CONSULTANT AGREES
TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY WITH
RESPECT TO, ALL DISPUTES ARISING FROM OR RELATED TO THIS AGREEMENT. Consultant
understands that this Agreement to arbitrate also applies to any disputes that
the Company may have with Consultant.

 

 

 

 

B.           Procedure. Where arbitration is to occur pursuant to the provision
of this Section 12, Consultant agrees that any arbitration will be administered
by American Arbitration Association (“AAA”) or its successor. To the extent
permitted by the AAA's rules, the arbitrator shall be required (a) to apply the
Federal Rules of Evidence, and (b) render a decision strictly in accordance with
the laws of the State of California. The parties covenant and agree that the
arbitration shall commence within thirty (30) days of the date on which a
written demand for arbitration is filed by any party hereto. In connection with
the arbitration proceeding, the arbitrator shall have the power to order the
production of documents by each party and any third-party witnesses. In
connection with any arbitration, each party shall provide to the other, no later
than seven (7) Business Days before the date of the arbitration, the identity of
all Persons that may testify at the arbitration and a copy of all documents that
may be introduced at the arbitration or considered or used by a party’s witness
or expert. The arbitrator’s decision and award shall be made and delivered
within ninety (90) days of the selection of the arbitrator. The arbitrator’s
decision shall set forth a reasoned basis for any award of damages or finding of
liability. The parties covenant and agree that they will participate in the
arbitration in good faith and that they will share equally its costs, except as
otherwise provided herein. The arbitrator may in his or her discretion assess
costs and expenses (including the reasonable legal fees and expenses of the
prevailing party) against any party to a proceeding. Any party unsuccessfully
refusing to comply with an order of the arbitrators shall be liable for costs
and expenses, including attorneys’ fees, incurred by the other party in
enforcing the award. The provisions of this Section 12.B shall be enforceable in
any court of competent jurisdiction.

 

C.           Remedy. Except as provided by the Rules, arbitration will be the
sole, exclusive and final remedy for any dispute between the Company and
Consultant. Accordingly, except as provided for by the Rules, neither the
Company nor Consultant will be permitted to pursue court action regarding claims
that are subject to arbitration. Notwithstanding the foregoing, the arbitrator
will not have the authority to disregard or refuse to enforce any lawful Company
policy, and the arbitrator shall not order or require the Company to adopt a
policy not otherwise required by law which the Company has not adopted.

 

D.           Availability of Injunctive Relief. In addition to the right under
the Rules to petition the court for provisional relief, Consultant agrees that
any Party may also petition the court for injunctive relief where either Party
alleges or claims a violation of Section 2 (Confidentiality), Section 3
(Ownership) or Section 4 (Conflicting Obligations) of this Agreement or any
other agreement regarding trade secrets or confidential information. In the
event either the Company or Consultant seeks injunctive relief, the prevailing
Party will be entitled to recover reasonable costs and attorneys’ fees.

 

E.           Administrative Relief. Consultant understands that this Agreement
does not prohibit Consultant from pursuing an administrative claim with a local,
state or federal administrative body. This Agreement does, however, preclude
Consultant from pursuing court action regarding any such claim.

 

F.           Voluntary Nature of Agreement. Consultant acknowledges and agrees
that Consultant is executing this Agreement voluntarily and without any duress
or undue influence by the Company or anyone else. Consultant further
acknowledges and agrees that Consultant has carefully read this Agreement and
has asked any questions needed to understand the terms, consequences and binding
effect of this Agreement and fully understand it, including that Consultant is
waiving its right to a jury trial. Finally, Consultant agrees that Consultant
has been provided an opportunity to seek the advice of an attorney of its choice
before signing this Agreement.

 

 

 

 

13.          Miscellaneous

 

A.           Governing Law; Consent to Personal Jurisdiction; Forum for
Disputes. This Agreement shall be governed by the laws of the State of
California, without regard to the conflicts of law provisions of any
jurisdiction. Each of the parties hereto irrevocably and unconditionally
consents to the exclusive jurisdiction of AAA to resolve all disputes, claims or
controversies arising out of or relating to this Agreement or the negotiation,
validity or performance hereof and further consents to the jurisdiction of the
courts of California for the purposes of enforcing the arbitration provisions of
Section 12 of this Agreement. Each party further irrevocably waives any
objection to proceeding before AAA and the Courts, as applicable, based upon
lack of personal jurisdiction or to the laying of venue and further irrevocably
and unconditionally waives and agrees not to make a claim in any court that
arbitration before AAA or the Courts, as applicable, has been brought in an
inconvenient forum. Each of the parties hereto hereby consents to service of
process by registered mail at the address to which notices are to be given. Each
of the parties hereto agrees that its or his submission to jurisdiction and its
or his consent to service of process by mail is made for the express benefit of
the other parties hereto.

 

B.           Assignability. This Agreement will be binding upon the parties’
successors and assigns. There are no intended third-party beneficiaries to this
Agreement, except as expressly stated. Except as may otherwise be provided in
this Agreement, Consultant may not sell, assign, or delegate any rights or
obligations under this Agreement. Notwithstanding anything to the contrary
herein, Company may assign this Agreement and its rights and obligations under
this Agreement.

 

C.           Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the Parties with respect to the subject matter herein
and supersedes all prior written and oral agreements, discussions, or
representations between the Parties. Consultant represents and warrants that she
is not relying on any statement or representation not contained in this
Agreement. To the extent any terms set forth in any exhibit or schedule conflict
with the terms set forth in this Agreement, the terms of this Agreement shall
control unless otherwise expressly agreed by the Parties in such exhibit or
schedule.

 

D.           Headings. Headings are used in this Agreement for reference only
and shall not be considered when interpreting this Agreement.

 

E.           Severability. If a court or other body of competent jurisdiction
finds, or the Parties mutually believe, any provision of this Agreement, or
portion thereof, to be invalid or unenforceable, such provision will be enforced
to the maximum extent permissible so as to effect the intent of the Parties, and
the remainder of this Agreement will continue in full force and effect.

 

F.           Modification, Waiver. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in a writing signed by the Parties. Waiver by the Company of a breach of
any provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

 

G.           Notices. Any notice or other communication required or permitted by
this Agreement to be given to a Party shall be in writing and shall be deemed
given (i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 13.G

.

 

(1)         If to the Company, to:

Ascend Acquisition Corp.

360 Ritch Street, Floor 3

San Francisco, California 94107

Attention: CEO

 

 

 

 

(2)         If to Consultant, to the address for notice on the signature page to
this Agreement or, if no such address is provided, to the last address of
Consultant provided by Consultant to the Company.

 

H.           Attorneys’ Fees. In any court action at law or equity that is
brought by one of the Parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing Party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that Party
may be entitled.

 

I.           Signatures. This Agreement may be signed in two counterparts, each
of which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.

 

(signature page follows)

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT   ASCEND ACQUISITION CORP.               By: /s/ Jonathan J. Ledecky
  By: /s/ Craig dos Santos               Name:     Name:                 Title:
      Title:                   Address for Notice:                              
                   



 

 

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1.          Contact. Consultant’s principal Company contact:

 

Name: Craig dos Santos

Title: Chief Executive Officer

Email:

Phone:

 

2.          Services. The services of Consultant (the “Services”) will include,
but will not be limited to, the following:

 

Consultant will serve as the Chairman of the Board and Interim Chief Financial
Officer. The CEO of the Company and Consultant may mutually agree in writing on
other Services to be performed by Consultant. The Consultant may be removed from
these positions at any time and for any reason or no reason at all by the
Company, and such removal shall not constitute a breach by the Company of the
Consulting Agreement to which this Exhibit A is attached.

 

3.          Time Commitment. Consultant shall provide the Services to the
Company as mutually agreed by the Consultant and Company; provided that unless
otherwise agreed by the parties, Consultant shall provide Services at an average
weekly rate of not less than ten hours per week. Consultant shall use his
commercially reasonable efforts to provide the Services at times reasonably
requested by the Company, Monday through Friday, excluding Company-observed
holidays. The Company acknowledges that Consultant may from time to time have
other clients and that, as a result of the needs of other clients and other
personal or professional responsibilities, Consultant may have scheduling
conflicts that will render him unavailable to provide the Services at certain
times.

 

4.          Compensation.

 

A.           The Company will pay Consultant consulting fees in the amount of
$150,000 per year, payable in equal bi-weekly installments of $5,769.23.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement.
Consultant agrees to and acknowledges the obligation to pay all self-employment
and other taxes on such income.

 

B.           The Company will reimburse Consultant, in accordance with Company
policy, for all reasonable expenses incurred by Consultant in performing the
Services pursuant to this Agreement.

 

C.           Except as otherwise agreed to by both parties in writing,
Consultant agrees to furnish (or reimburse the Company for) all tools and
materials necessary to accomplish this Agreement, provided, however, Company
may, in its discretion, make its equipment or facilities available to Consultant
at Consultant’s request.

 

[Signature Page Follows]

 

 

 

 

This Exhibit A is made effective as of February 29, 2012.

 

CONSULTANT   ASCEND ACQUISITION CORP.               By: /s/ Jonathan J. Ledecky
  By: /s/ Craig dos Santos               Name:     Name:                 Title:
      Title:                   Date:       Date:    



 

 

 

